Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant is presented after the first rejection to which they are directed.  The examiner agrees that PY-138 is best classified as a quinophthalone pigment and that the claims and arguments (triggering estoppel) of the applicant exclude it being viewed as an isoindoline pigment.  The 102 rejections based upon Okabe et al. JP 2010-097172 or Kondo et al. JP 2011-099975 are overcome.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6-9,11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hattori et al. JP 2014-142582.
Hattori et al. JP 2014-142582 describes pigment dispersion A-7 which includes 12 parts of CI Pigment Green 58 (a halogenated zinc phthlocyanine pigment), 5 parts CI pigment green 7 and 3 parts of CI pigment yellow 185 (isoindoline pigment) (ratio is 4:1 or 80:20) [0143].  C-1 has the structure of figure 1-3 [0055], where X is (1) [0046] with m being 12 (Kayarad DPEA-12).  C-2 has the structure:

    PNG
    media_image1.png
    246
    766
    media_image1.png
    Greyscale

Monomer C-4  has the structure of figure 1-2 and is Kayarad RP-1040[0053], where X is (1) [0046] with m being 4.  Binder resin B-1 has a benzylmethacrylate repeating unit [0134]. Binder B-3 includes a tricyclo[5.2.1.0]decan-8-acrylate repeating unit [0136] having the structure  
    PNG
    media_image2.png
    116
    248
    media_image2.png
    Greyscale

The table shows composition 3, includes 100 parts of colorant dispersion A-3, 75 parts binder B-1, 10 parts monomer C-1, 10 parts monomer C-2 and 10 parts Irgacure 369 (photoinitiator). Composition 10, includes 100 parts of colorant dispersion A-3, 55 parts binder B-1, 10 parts monomer C-1, 20 parts monomer C-2 and 8 parts Irgacure 369 (photoinitiator). Composition 18, 
	The examiner holds that monomer C-2 (Kayarad DCPA -60) meets the ClogP limitation, noting that this is similar, but more hydrophobic than DCPA-20 disclosed as having a ClogP of 5.4 in the instant specification (see prepub at [0189]) and so would have a similar, but larger logP and therefore examples of inventive composition 28 and comparative composition 8 meet claims 1,2,6-9,11,12 and 14-15.  Alternatively, if this position is not upheld, the examiner holds that it would have been obvious to modify example 28 by replacing the Kayarad DPCA-60 (monomer C-2) with Kayarad DPCA-20 or  kayarad DPCA-30 based upon the disclosed equivalence of these for monomer C-2 at [0076].  The ratio of the colorants is 4:1, which translated to 80:20, which is within the recited range.
	The applicant seems to argue on page 9-10 of the response that C-2 does not fall within the ClogP 5-9.5 range, but provides no evidence regarding this assertion.  The examiner points out that C-2 is Kayarad DPCA-60 which is similar to, but more hydrophobic than Kayarad DPCA-20, which is admitted in the specification as having a ClogP of 5.4 (see prepub at [0189]), so it is expected to have a ClogP of slightly more than 5.4.   Alternatively, the examiner holds that replacing Kayarad DPCA-60 (monomer C-2) with Kayarad DPCA-20 or  kayarad DPCA-30 based upon the disclosed equivalence of these for monomer C-2 at [0076], which have ClogP between 5.4 and 9.5 which is within the range of 5 to 9.5.  The rejection as modified stands

Claims 1,2, 6-9,11-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. JP 2014-142582.

With respect to claims 16 and 17 in addition to the basis above, it would have been obvious to one skilled in the art to modify the processes using inventive composition 28 by forming the other color filter pixel elements and using the resultant color filter in liquid crystal displays, solid state image pickup devices, organic electroluminescent (EL) displays, electronic paper or the like based upon the teachings at [0001,0127-0132].
With respect to claim 21-22 in addition to the basis above, it would have been obvious to one skilled in the art to modify inventive composition 28 by reducing the relating amount of C1 so that the ratio of C1:C2 is 10:90 based upon the direction to do so at [0083]. 
The rejection as modified above, stands for the reasons above as no further arguments were directed at this rejection.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. JP 2010-097172.
Okabe et al. JP 2010-097172 describes the synthesis of a halogenated zinc phthalocyanine pigments at [0207-0209,0214]. The preparation of a dispersion of Cl pigment yellow 138 is disclosed at [0216]. Composition 6 includes 26.1 parts of PG58 and 14.3 parts PY138, a binder resins including benzyl methacrylate/meth acrylic acid, 26% 2,2-bis[4-(acryloyloxy-poly(17)ethoxy)phenyl]propane, 74% Kayarad DPHA, an oxime ester photoinitiator (E-2), a compound with an epoxy ring (EHPE), polymerization inhibitor, surfactant silane coupling agent and solvent [0219-0222]. This composition is coated 
2,2-bis[4-(acryloyloxy-poly(17)ethoxy)phenyl]propane,  M-1, M3 and M-4 [0236] to  meet the clogP limitations. Useful pigments includes PY-138, 139, 110, 185 [0031,0065-0066].  Fluorene based monomers are also disclosed with respect to formula 3 as an alternative to the linage of formula (4) [0091-0094]. 
	It would have been obvious to one skilled in the art to modify examples 6,7,9,11 or 12, by replacing the PY pigment with PY185, PY110 or PY-139 based upon the teachings at [0031,0066]. Further, with respect to claims 16 and 17, it would have been obvious to one skilled in the art to modify the processes using inventive compositions 6 or 17 by forming the other color filter pixel elements and using the resultant color filter in liquid crystal displays based upon the teachings at [0002].  
	The applicant points out that the PY-138 is not an isoindoline compound.  The examiner agrees, but point out that PY110,185 and 139 are and the ratio between the green pigment 58 and the yellow pigments is found in the cited examples and in the teachings of 100 parts of the green 58 pigment to 20-100 parts of the yellow pigment, which yields a ratio of 100:20 to 100:100 at [0068].  The obviousness rejection stands. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. KR2012-0046462 and Hattori et al. JP 2014-142582.
Park et al. KR2012-0046462 (numbering of paragraphs refer to the original document) teaches photosensitive resins for making colored filters. Examples 1-4 includes red pigments 

    PNG
    media_image3.png
    511
    1035
    media_image3.png
    Greyscale

Where m+n is 10 (C-1) or m+n is 20 (C-2).  Comparative example 3 uses dipentaerythritol hexaacrylate (C-4) instead [0138-0161]. These are coated, exposed and developed as in [0163]. The inventive examples have improved solubility and a reduced development rate compared to comparative example 3 [0164-0182].  These composition are useful forming filters for LCD and CCD [0002-0003].  Useful yellow pigments, including 139 and 185 are disclosed [0028,0036]. Useful green pigments including 58 are disclosed [0033,0036]. Useful acrylates with fluorene and ethylene oxide groups are disclosed [0063-0069].  Other useful acrylates are disclosed [0070-0075]. Useful photoinitiators are disclosed [0097-0103]. Additives are disclosed [0110-0128]. 
	With respect to claims 1-17,19 and 21-22, it would have been obvious to modify the compositions of inventive composition 28 of Hattori et al. JP 2014-142582 by replacing at least a portion of the monomers derived from dipentaerythritol hexaacrylate with the ethoxylated diphenylfluorene diacrylates of Park et al. KR2012-0046462 to gain improvements in the solubility and development rate shown with respect to comparative example 3. 

	The examiner points out that Park teaches the monomer, binder in the examples and the use of green 58 and yellow pigments 139 and 185 in the cited text.  While the examiner agrees that Park does not anticipate the invention, the ratio of the pigments is taught in Hattori et al. JP 2014-142582. 












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 29, 2021